Opinión disidente emitida por el
Juez Asociado Señor Mar-tínez Torres.
Si fuera un artículo de revista jurídica, la Opinión del Tribunal sería invaluable. Sin lugar a dudas, y sin pasar juicio sobre su contenido, esa ponencia investiga y discute con rigor académico si las leyes actuales de Puerto Rico permiten la existencia de calles privadas. Pero a diferencia del Tribunal, opino que la Asociación de Residentes de Brighton Country Club (BCC) es una parte indispensable y su ausencia en este pleito nos priva de jurisdicción para contestar la pregunta certificada. Bonilla Ramos v. Dávila Medina, 185 DPR 667, 677 (2012); García Colón et al. v. Sucn. González, 178 DPR 527, 548 (2010). El hecho de que el Tribunal no resuelva si las calles en controversia son públicas o propiedad privada de la Asociación de Residen-*116tes de BCC, demuestra que faltan elementos muy impor-tantes y por eso se emite una opinión consultiva que no resuelve un caso y controversia. E.L.A. v. Aguayo, 80 DPR 552 (1958).
Como el Tribunal prefiere, en ausencia de una parte indispensable, emitir una opinión consultiva en lugar de de-jar sin efecto el recurso de certificación, disiento con mucho respeto del criterio de mis compañeros.
I — I
Watchtower Bible Tract Society of New York y la Con-gregación Cristiana de los Testigos de Jehová de Puerto Rico, Inc. presentaron una demanda en el Tribunal Federal para el Distrito de Puerto Rico (Tribunal de Distrito) contra el Gobierno de Puerto Rico y varios municipios. En esencia, adujeron que la Ley de Control de Acceso, Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 LPRA see. 64 et seq., era inconstitucional de su faz y en su aplicación por quebrantar sus derechos constitucionales de libertad de expresión y libertad de culto. Sostuvieron que esa ley les impedía entrar a urbanizaciones con calles públicas.
Luego de varios incidentes, el Tribunal de Apelaciones para el Primer Circuito resolvió que la Ley Núm. 21, id., era constitucional de su faz, pero no en su aplicación. Watchtower Bible and Tract Society of New York, Inc. v. Sagardía De Jesus, 634 F.3d 3 (1er Cir. 2011). En particular, sostuvo que la forma como se implantó la ley violaba el derecho de los demandantes a ejercer sus derechos constitucionales. Id.
Devuelto el caso al Tribunal de Distrito, se ordenó a los municipios demandados que presentaran alternativas para permitir que los demandantes pudieran entrar a las urbanizaciones con control de acceso. Durante esa fase de cumplimiento de sentencia, el municipio de Dorado adujo *117que la orden no aplicaba a la urbanización BCC, que es-taba localizada dentro de su demarcación territorial. Fun-damentó esa aseveración en que las calles de BCC eran privadas porque se costearon con fondos privados y su pro-piedad no se había transferido a la autoridad municipal. Además, planteó que, según surgía de la Escritura Núm. 1 de 16 de febrero de 2005, otorgada ante el notario Felipe Sanabria Quiñones, esas calles pertenecían a la Asociación de Residentes de BCC. De esa forma, expresó que la Aso-ciación de Residentes de BCC era quien tenía la titulari-dad de las calles en controversia.
El 19 de junio de 2013, el Tribunal de Distrito nos cer-tificó la pregunta siguiente: Do the laws and Constitution of Puerto Rico allow for private roads? El 17 de julio de 2013 acogimos la solicitud para auscultar si las leyes de Puerto Rico permiten la existencia de calles privadas.
Luego de la comparecencia de varios amigos de la corte y de estudiar con detenimiento los alegatos de las partes, con-vocamos a una vista oral, que se celebró el 11 de febrero de 2014.
Hoy, la Opinión del Tribunal, pág. 97, concluye que en la actualidad nuestro ordenamiento legal permite la existencia de calles privadas. Sin embargo, el Tribunal no aplica el derecho investigado a los hechos concretos que certificamos; es decir, no resuelve si las calles de BCC son privadas o no.
1 — 1 hH
A. La Regla 16 de Procedimiento Civil, 32 LPRA Ap. V, regula la acumulación de partes dentro de un pleito. Sobre la acumulación de partes indispensables, la Regla 16.1 de Procedimiento Civil, 32 LPRAAp. V, dispone:
Las personas que tengan un interés común sin cuya presencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas, según corresponda. Cuando una persona que deba unirse como de-mandante rehúse hacerlo, podrá unirse como demandada.
*118Esa regla se inspira en dos principios que permean nuestro ordenamiento jurídico: (1) la protección constitu-cional que impide que se prive de su libertad y de su pro-piedad a las personas sin un debido proceso de ley, y (2) la necesidad de incluir a una parte indispensable para que sea completo el decreto judicial emitido. Cepeda Torres v. García Ortiz, 132 DPR 698, 704 (1993).
La acumulación de una parte indispensable procede cuando haya personas que tengan un interés común y sin cuya presencia no pueda adjudicarse una controversia. Por consiguiente, se ha mencionado que una parte indispensable es aquella persona cuyos derechos e intereses podrían quedar destruidos o inevitablemente afectados por una sen-tencia dictada en su ausencia. Bonilla Ramos v. Dávila Medina, supra, pág. 677; Mun. de San Juan v. Bosque Real, S.E., 158 DPR 743 (2003); Sánchez v. Sánchez, 154 DPR 645 (2001).
Sin embargo, no se trata de un mero interés en la contro-versia, sino un interés “de tal orden que impida la confec-ción de un decreto adecuado sin afectarlo”. (Enfasis suprimido). Deliz et als. v. Igartúa et als., 158 DPR 403, 433 (2003). El interés debe ser, además, real e inmediato. García Colón et al. v. Sucn. González, supra, pág. 548; Romero v. S.L.G. Reyes, 164 DPR 721, 733 (2005). El enfoque requiere que se evalúen individualmente las circunstancias de cada caso.
La falta de una parte indispensable constituye un plan-teamiento tan vital que puede presentarse en cualquier momento, es decir, puede presentarse por primera vez en apelación e, incluso, puede suscitarse sua sponte por un tribunal apelativo, ya que, en ausencia de parte indispensable, el tribunal carece de jurisdicción. García Colón et al. v. Sucn. González, supra, pág. 550; Romero v. S.L.G. Reyes, supra, pág. 733. Por tal razón, la sentencia que se emita en ausencia de la parte indispensable es nula y vulnerable a un ataque colateral. Unisys v. Ramallo Brothers, 128 DPR 842, 859 (1991).
*119B. La certificación interjurisdiccional permite que un tribunal federal someta a este Foro preguntas sobre con-troversias dudosas que sean pertinentes al Derecho de esta jurisdicción. Martínez Marrero v. González Droz, 180 DPR 579 (2011); Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 DPR 780 (1982). En nuestro ordenamiento jurídico, el Art. 3.002g de la Ley de la Judicatura de 2003, Ley Núm. 201-2003, 4 LPRA sec. 24s(g), y por la Regla 21 de nuestro Reglamento, 4 LPRAAp. XXI-B, regulan ese mecanismo.
Con el mecanismo de la certificación inteijurisdiccional se preserva y respeta “ la función prístina de las cortes es-tatales de interpretar y formular el derecho de [sus respectivos] estados’ ”, contribuyendo a que se alivien en buena parte las tensiones inherentes al sistema federalista. (Corchetes en el original). Martínez Marrero v. González Droz, supra, pág. 585, citando a Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 785. Ese procedimiento ha dado lugar “a una útil colaboración entre las dos jurisdiccio-nes”, la federal y la estatal. Medina & Medina v. Country Pride Foods, 122 DPR 172, 181 (1988). Véase, también, J. Remy Nash, Examining the Power of Federal Courts to Certify Questions of State Law, 88 Cornell L. Rev. 1672 (2003).
Las preguntas a certificar deben enmarcarse en un “con-texto de hechos detallados y específicos y la contestación del tribunal debe ser obligatoria para las partes”. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 786. Recuér-dese que la certificación es un medio “para realizar los pro-pósitos de la abstención de la Corte federal en un caso en que ya las partes están sometidas a su jurisdicción y que, por disposición expresa de ese tribunal, comparecen al foro estatal a ventilar las cuestiones que corresponden a éste [...]”. íd.
El trámite de certificación interjurisdiccional ante este Foro
[...] se produce en un procedimiento adversativo en el que las partes se encuentran debidamente ante este Tribunal, pueden *120someter alegatos —los cuales deberán ser notificados a la Corte federal— y presentar argumentos orales, como se hizo en este caso. Tenemos, pues, jurisdicción sobre las partes y sobre la materia y nuestra decisión constituye cosa juzgada. Id., pág. 790.
En Pan Ame. Comp. Corp. v. Data Gen. Corp., íd., pág. 785, dejamos claro que la certificación procede si la contes-tación a la pregunta certificada puede ser determinante para el pleito que pende ante el foro federal. Dicho de otro modo, las certificaciones interjurisdiccionales deben cumplir cabalmente con la doctrina de justiciabilidad y, en su conse-cuencia, atender un caso y controversia. Íd., pág. 791. Véase, además, Guzmán v. Calderón, 164 DPR 220, 228 (2005).
Sabido es que nuestra jurisdicción como foro judicial se limita a casos justiciables. 1G Builders et al. v. BBVAPR, 185 DPR 307, 334 (2012). En Moreno v. Fres. U.P.R. II, 178 DPR 969, 973 (2010), indicamos que una “controversia abs-tracta, ausente un perjuicio o amenaza real y vigente a los derechos de la parte que los reclama, no presenta el caso y controversia que la Constitución exige para que los tribuna-les puedan intervenir”. Véanse, además: Torres Santiago v. Depto. Justicia, 181 DPR 969, 981 (2011); Asoc. Fotoperiodistas v. Rivera Schatz, 180 DPR 920, 931 (2011); U.P.R. v. Laborde Torres y otros I, 180 DPR 253, 279-280 (2010); Lozada Tirado et al. v. Testigos Jehová, 177 DPR 893, 907-908 (2010).
I — I HH
La contestación a la pregunta certificada requiere que determinemos si nuestras leyes permiten que la Asociación de Residentes de BCC sea dueña de las calles de su urbanización. No obstante, ante la ausencia de la Asociación de Residentes de BCC en el pleito, no podemos resolver de quién es la titularidad de las calles en controversia. Sin lu-gar a dudas, si resolvemos ese asunto podríamos afectar el título de propiedad que tiene la Asociación de Residentes de *121BCC sobre las calles de su urbanización, según consta en la Escritura Núm. 1 de 16 de febrero de 2005.
Supongamos que este Tribunal resolviera que en nues-tro ordenamiento no existen calles privadas. Esa determi-nación privaría automáticamente a la Asociación de Resi-dentes de BCC de su derecho propietario sin que se le garantice su debido proceso de ley, que incluye: (1) ser no-tificado de forma adecuada del proceso; (2) la oportunidad de ser oído; (3) el derecho a contrainterrogar testigos y exa-minar evidencia presentada en su contra, y (4) el tener la asistencia de abogado, entre otras garantías. Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 DPR 881, 889 (1993). Ante ese escenario, es forzoso concluir que la Asociación de Residentes de BCC es una parte indispensable sin cuya presencia no puede adjudicarse la controversia que nos cer-tificó el Tribunal de Distrito. Bonilla Ramos v. Dávila Medina, supra; García Colón et al. v. Sucn. González, supra; Romero v. S.L.G. Reyes, supra; Mun. de San Juan v. Bosque Real, S.E., supra; Sánchez v. Sánchez, supra.
Por otro lado, si resolviéramos que las calles de BCC son privadas, nuestro dictamen no adjudicaría la cuestión con efecto de cosa juzgada, debido a la ausencia de una parte indispensable. Por eso, la parte recurrida podría insistir en su reclamo de acceso a lo que considera vías públicas. Por todo lo anterior, cualquier determinación nuestra sobre los méritos de esta certificación está sujeta a un ataque colateral.
El hecho de que el Tribunal y la Opinión disidente del compañero Juez Asociado Señor Estrella Martínez no re-suelvan si las calles en controversia son públicas o propie-dad privada de la Asociación de Residentes de BCC, robus-tece mi conclusión de que existe una parte indispensable que no está en el pleito y que por eso se decide emitir una opinión consultiva. Como habrá notado el lector, la Opinión del Tribunal y la Opinión disidente del compañero Juez Asociado Señor Estrella Martínez realizan una investiga-*122ción jurídica abarcadora sobre la controversia traída ante nuestra consideración, pero evitan adjudicar si las calles de la urbanización BCC son públicas o propiedad privada de la Asociación de Residentes de BCC.
Nuestros precedentes son claros en establecer que las certificaciones interjurisdiccionales deben cumplir cabal-mente con la doctrina de justiciabilidad y, en su conse-cuencia, resolver un caso y controversia. Guzmán v. Calderón, supra, pág. 228; Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 791. Es erróneo que emitamos un auto de certificación para atender un caso, investiguemos el derecho aplicable y luego no lo apliquemos a los hechos concretos ante nuestra consideración. Esto es contrario a la jurisprudencia que por décadas hemos elaborado sobre la doctrina de justiciabilidad. IG Builders et al. v. BBVAPR, supra, pág. 334; Torres Santiago v. Depto. Justicia, supra, pág. 981; Asoc. Fotoperiodistas v. Rivera Schatz, supra, pág. 931; Moreno v. Fres. U.P.R. II, supra, pág. 973; U.P.R. v. Laborde Torres y otros I, supra, págs. 279-280; Lozada Tirado et al. v. Testigos Jehová, supra, págs. 907-908; E.L.A. v. Aguayo, supra.
En conclusión, la ausencia de la Asociación de Residentes de BCC en este caso impide que podamos contestar la pre-gunta que se nos certificó. Emitir una opinión consultiva, además de ser contrario a nuestro ordenamiento, no solu-ciona la ausencia de una parte indispensable. La adjudica-ción correcta de este caso requiere que dejemos sin efecto el recurso de certificación en vez de emitir una opinión consultiva.!1)
*123IV
Por los fundamentos antes expuestos, disiento respetuo-samente del curso seguido por este Tribunal. Ante la au-sencia de la Asociación de Residentes de BCC en el pleito, deberíamos dejar sin efecto el recurso de certificación en lugar de emitir una opinión consultiva.
— O —

(1) El que no contestemos la pregunta certificada no priva de alternativas a las partes ni al foro federal. Ante la ausencia de la parte indispensable en este pleito —la Asociación de Residentes de la urbanización Brighton Country Club (BCC)— el Tribunal Federal para el Distrito de Puerto Rico tiene varias opciones. Por ejemplo, puede excluir a la urbanización BCC de la orden que emitió contra el municipio de Dorado en este caso y, por otro lado, puede traer al pleito a la Asociación de Residen-tes de BCC en esta etapa de los procedimientos para que presente su postura. Claro está, es el Tribunal de Distrito federal y no este Foro quien tiene que determinarcuál es el curso de acción procedente.